Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 1 of 38 PagelD: 18

i
fli NATIONAL CONFERENCE of STATE LEGISLATURES

Penalties for Violations of State Ethics and Public Corruption
Laws

SAv2OTS

Legislators, public employees, and other public servants may face severe consequences for violating the public trust. The

range of penalties includes censure, removal from office, permanent disqualification from holding any state position,
restitution, decades in prison, and fines up into the hundreds of thousands of dollars.

Not all ethics violations are treated equally. Punishments correspond to how bad an instance of misconduct is viewed in the
eyes of a state and in consideration of the harm a violation may cause. The most severe consequences are normally
reserved for cases of bribery involving large sums or similar types of violations. Like most issues in ethics, however,
states vary widely on the details.

The criminal justice process works separately from commissions and committees to impose punishments for wrongdoing.
Each may discipline violators of ethics laws using criminal or administrative penalties, respectively, independently and
concurrently, depending on the law violated.

The following table details the variety of consequences that correspond to different types of ethical violations, with the
emphasis on statutory provisions. Administrative rules and chamber rules, which public officials and employees may also
be bound by, are not included in this table. For example, a state's statutes may not require that a legislator be removed
from office for engaging in nepotism, but the offender may still be removed from office if provided for by some other policy
or procedure not covered here. Provisions may also subject to judicial interpretation and common law principals not
included here.

This table is intended to provide general information and does not necessarily address all aspects of this topic. Because
the facts of each situation may vary, this information may need to be supplemented by consulting legal advisors. All
content is up to date through 3/5/2019.

The box allows you to conduct a full text search or use the dropdown menu option to select a state.

Reset Select a State

VIOLATIONS AND PENALTIES

 

STATE STATUTES
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 2 of 38 PagelD: 19

STATE STATUTES

Alabama The Code of Ethics for Public Officials, Employees, Etc. extends from Ala. Code § 36-25-1 to § 36-
25-30. Penalties for violations of this chapter are specified in Ala. Code § 36-25-27, in addition to a
few other penalties specified in specific statutes. For instance, failure to submit a statement of
economic interests may result in removal from a ballot as a candidate. Ala. Code § 36-25-15.

Class B felonies:

» — For an intentional violation of this chapter where a penalty is not otherwise specified. Ala.
Code § 36-25-27.

» Penalty includes term of imprisonment for not more than 20 years or less than 2 years. Ala.
Code § 13A-5-6.

» Fines for class B felonies are of not more than $30,000, plus no more than double any gain to
the defendant or loss to the victim caused by the crime. Ala. Code § 13A-5-11.

Class C felonies:

# — Intentional violation of this chapter relating to secrecy. Ala. Code § 36-25-27.

» Bribery. Ala. Code § 13A-10-61.

«» Penalty includes term of imprisonment for not more than 10 years or less than 1 year and 1
day. Ala. Code § 13A-5-6.

. Fines for class C felonies of not more than $15,000, plus no more than double any gain to the
defendant or loss to the victim caused by the crime. Ala. Code § 13A-5-11.

Class A misdemeanors:

« — Knowing violation of disclosure requirements. Ata. Code § 36-25-27.

» Fora violation where a penalty is not otherwise specified. ala. code § 36-25-27.

« — Knowingly making or transmitting a false report or complaint pursuant to this chapter, in
addition to liability for legal expenses incurred by the respondent against whom the false
report or complaint was filed. ala. Code § 36-25-27.

« Any person who makes false statements to the commission or an employee of the
commission without reason to believe the accuracy of the statements. ala. Code § 36-25-27.

« Intentionally failing to disclose information required by this chapter. Ala. Code § 36-25-27.

s Failure to disclose a conflict of interest. Ala. Code § 13A-10-62.

» Penalties for class A misdemeanors include a term of imprisonment for not more than 1 year.
Ala. Code § 13A-5-7. Fine of not more than $6,000, plus no more than double any gain to the
defendant or loss to the victim caused by the crime. Ala. Code § 13A-5-12.

Class B misdemeanors:

« Misuse of confidential information. Ala. Code § 13A-10-82.

» Penalty includes term of imprisonment for not more than 6 months, plus no more than double
any gain to the defendant or loss to the victim caused by the crime. Ala. Code § 13A-5-7.

» Class B misdemeanors punishable by a fine of not more than $3,000. Ala. Code § 13A-5-12.

Commission may agree to an administrative resolution for minor violations of this chapter.
Commission may then levy administrative penalties not to exceed $1,000 for violations, plus
restitution, including but not limited to: failure to timely file a complete and correct statement of
economic interests. The penalties prescribed in this chapter do not in any manner limit the power of
a legislative body to discipline its own members or to impeach public officials and do not limit the
powers of agencies, departments, boards, or commissions to discipline their respective officials,
members, or employees. Ala. Code § 36-25-27.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 3 of 38 PagelD: 20

STATE STATUTES

Alaska Class B felonies:

» Bribery. Alaska Stat. Ann. § 11.56.100 & 11.56.110.

« Class B felonies are punishable by a fine of not more than $100,000 and three times the
pecuniary gain or loss caused by the crime. Alaska Stat. Ann. § 12.55.035. Term of
imprisonment of not more than 10 years, with presumptive ranges that vary based on the
circumstances. Alaska Stat. Ann. § 12.55.125.

Class A misdemeanors:

» Unlawful gratuities. Alaska Stat. Ann. § 11.56.120.

« Failure to report bribery. Alaska Stat. Ann. § 11.56.124.

. Official misconduct, i.e. intent to obtain a benefit or injure or deprive another of a benefit, a
public servant performs an unauthorized act using the power of their office, knowing that the
act is unauthorized, or refrains from performing an official duty for such purpose. Alaska Stat.
Ann. § 11.56.850.

« Misuse of confidential information. Alaska Stat. Ann. § 11.56.860.

» Class Amisdemeanors are punishable by a fine of not more than $25,000 and three times the
pecuniary gain or loss caused by the crime. Alaska Stat. Ann. § 12.55.035. Term of
imprisonment of not more than 1 year, with presumptive sentences that vary based on
circumstance. Alaska Stat. Ann. § 12.55.135.

A lengthier listing of less common possible offenses against public administration and their specific
penalties is listed in Alaska statutes at Alaska Stat. Ann. § 11.56.100 et seq. The Ethics
Commission may also recommend sanctions as necessary, (Alaska Stat. Ann. § 24.60.170) which
requires either a majority or a 2/3 vote, depending on the type of sanction recommended. Alaska
Stat. Ann. § 24.60.174.

Arizona Class 4 felonies:

« Bribery. Ariz. Rev. Stat. Ann. § 13-2602.

« Terms of imprisonment vary. Mitigated: 1 year. Minimum: 1.5 years. Presumptive: 2.5 years.
Maximum: 3 years. Aggravated: 3.75 years. Ariz. Rev. Stat. Ann. § 13-702.

« A public official or employee may forfeit retirement benefits. Ariz. Rev. Stat. Ann. § 13-713.

Class 6 felonies:

» — Intentional violation of one of the ethics provisions in Ariz. Rev. Stat. Ann. § 38-503 through
38-505 (see below). Ariz. Rev. Stat. Ann. § 38-510.

« — Terms of imprisonment vary. Mitigated: .33 years. Minimum: .5 years. Presumptive: 1 year.
Maximum: 1.5 years. Aggravated: 2 years. Ariz. Rev. Stat. Ann. § 13-702.

Class 1 misdemeanors:

» Reckless or negligent violation of one of the ethics provisions in Ariz. Rev. Stat. Ann. § 38-
503 through 38-505 (see below). Ariz. Rev. Stat. Ann. § 38-510.
» Maximum term of imprisonment of 6 months. Ariz. Rev. Stat. Ann. § 13-707.

Conflicts of interest prohibitions. Ariz. Rev. Stat. Ann. § 38-503. Violation of revolving
door/representing others before the government restrictions; improper disclosure or use of official
and confidential information for personal profit; improper use of position for personal gain. Ariz Rev.
Stat. Ann. § 38-504. Receipt of compensation not provided by law for actions within the scope of
official duties. Ariz. Rev. Stat. Ann. § 38-505. If guilty of violating one of the ethics provisions in Ariz.
Rev. Stat. Ann. § 38-503 through 38-505, he or she shail forfeit his or her public office or
employment, if any. Ariz Rev. Stat. Ann. § 38-510.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 4 of 38 PagelD: 21

STATE

Arkansas

STATUTES

Class

Class

Class

B felonies:

Abuse of public trust, aka self-dealing, if the value of the benefit is $25,000 or more. Ark.
Code Ann. § 5-52-101.

Abuse of office, if the value of the benefit is $25,000 or more. Ark. Code Ann. § 5-52-107.
Class B felonies are punishable by a fine not to exceed $15,000. Ark. Code Ann. § 5-4-201.
Imprisonment not less than 5 years, not more than 20 years. Ark. Code Ann. § 5-4-401.

C felonies:

Abuse of public trust, aka self-dealing, if the value of the benefit is between $5,000 and
$25,000. Ark. Code Ann. § 5-52-101.

Abuse of office, if the value of the benefit is $25,000 to $5,000. Ark. Code Ann. § 5-52-107.
Class B felonies are punishable by a fine not to exceed $10,000. Ark. Code Ann. § 5-4-201.
Imprisonment not less than 3 years, not more than 10 years. Ark. Code Ann. § 5-4-401.

D felonies:

Abuse of public trust, aka self-dealing, if the value of the benefit is between $500 and $5,000.
Ark. Code Ann. § 5-52-101.

Abuse of office, if the value of the benefit is $5,000 to $500. Ark. Code Ann. § 5-52-107.
Class D felonies are punishable by a fine not to exceed $10,000. Ark. Code Ann. § 5-4-201.
Imprisonment not more than 6 years. Ark. Code Ann. § 5-4-401.

A misdemeanors:

Abuse of public trust, aka self-dealing, if the value of the benefit is less than $500 or the
value cannot be determined. Ark. Code Ann. § 5-52-101.

Soliciting unlawful compensation. Ark. Code Ann. § 5-52-105.

Attempting to influence a public servant with the threat or use of violence or economic
reprisal. Ark. Code Ann. § 5-52-105.

Misuse of confidential information. Ark. Code Ann. § 5-52-106.

Abuse of office, if the value of the benefit is $500 or less or the value cannot be determined.
Ark. Code Ann. § 5-52-107.

Unlawful solicitation or acceptance of compensation for speeches and appearances. Ark.
Code Ann. § 5-52-108.

Class A misdemeanors are punishable by a fine not to exceed $2,500. Ark. Code Ann. § 5-4-
201. Imprisonment not more than 1 year. Ark. Code Ann. § 5-4-401.

B misdemeancrs:

Any knowing or willful violation of the provisions of the Code of Ethics. Ark. Code Ann. § 21-8-
302.

Use of official position to obtain privileges or exemptions. Ark. Code Ann. § 21-8-304.
Accepting employment or engaging in any public or professional activity while serving as a
public official that he or she might reasonably expect would require or induce the disclosure of
information acquired by reason of official position that is declared confidential by law or
regulation. Ark. Code Ann. § 21-8-304.

Disclosure of information gained through his or her position for personal gain or benefit. Ark.
Code Ann. § 21-8-304.

Knowingly or willfully soliciting or accepting a gift from a lobbyist, principal, or person acting
on behalf of a lobbyist. Ark. Code Ann. § 21-8-310.

Class B misdemeanors are punishable by a fine not to exceed $1,000. Ark. Code Ann. § 5-4
201. Imprisonment not more than 90 days. Ark. Code Ann. § 5-4-401.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 5 of 38 PagelD: 22

STATE STATUTES

California Bribing is punishable by imprisonment in the state prison for two, three or four years. Cal. Penal
Code § 85. Acceptance of a bribe is punishable by imprisonment in the state prison for two, three,
or four years and, in cases in which no bribe has been actually received, by a restitution fine of not
less than $4,000 or not more than $20,000 or, in cases in which a bribe was actually received, by a
restitution fine of at least the actual amount of the bribe received or $4,000, whichever is greater, or
any larger amount of not more than double the amount of any bribe received or $20,000, whichever
is greater. In imposing a fine under this section, the court shall consider the defendant's ability to
pay the fine. Cal. Penal Code § 86. Shall also result in forfeiture of elected office. Cal. Penal Code
§ 88.

Intoxicated while in discharge of the duties of his office is a misdemeanor. Shall result in forfeiture
of office. Cal. Gov't Code § 3001.

Willful or knowing violation of the statutory chapter on ethics, i.e. Title 9. Political Reform, is a
misdemeanor. In addition to other penalties provided by law, a fine of up to $10,000 or three times
the amount failed to be reported, unlawfully contributed, expended, gave or received may be
imposed upon conviction for each violation. Cal. Gov't Code § 91000.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 6 of 38 PagelD: 23

STATE STATUTES

Colorado Class 3 felonies:

= Bribery. Colo. Rev. Stat. Ann. § 18-8-302.
« Presumptive penalties include $3,000 to $750,000 and 4 to 12 years imprisonment. Colo.
Rev. Stat. Ann. § 18-1.3-401.

Class 4 felonies:

« — Attempt to influence a public servant by means of deceit, threat of violence, or economic
reprisal. Colo. Rev. Stat. Ann. § 18-8-306.

» Presumptive penalties include $2,000 to $500,000 and 2 to 6 years imprisonment. Colo. Rev.
Stat. Ann. § 18-1.3-401.

Class 5 felonies:

» Embezzlement of public property. Colo. Rev. Stat. Ann. § 18-8-407.
» Presumptive penalties include $1,000 to $100,000 and 1 to 3 years imprisonment. Colo. Rev.
Stat. Ann. § 18-1.3-401.

Class 6 felonies:

» Compensation for past official duty. Colo. Rev. Stat. Ann. § 18-8-303.

» Improper designation of a government contractor/supplier. Colo. Rev. Stat. Ann. § 18-8-307.

« Misuse of official information. Colo. Rev. Stat. Ann. § 18-8-402.

« Presumptive penalties include $1,000 to $100,000 and 1 year to 18 months imprisonment.
Colo. Rev. Stat. Ann. § 18-1.3-401.

Class 2 misdemeanors:

« — Soliciting unlawful compensation. Colo. Rev. Stat. Ann. § 18-8-304.

« Failure to disclose a conflict of interest. Colo. Rev. Stat. Ann. § 18-8-308.

« Official oppression (a penalty for particular types of misuse of official authority). Colo. Rev.
Stat. Ann. § 18-8-403.

« First degree official misconduct. Colo. Rev. Stat. Ann. § 18-8-404.

» No more than 12 months imprisonment or $1,000 fine, or both, no Jess than 3 months
imprisonment or $250 fine. Colo. Rev. Stat. Ann. § 18-1.3-401.

Class 1 misdemeanors:

» Trading in public office. Colo. Rev. Stat. Ann. § 18-8-305.
« No more than 18 months imprisonment and $5,000 fine, no less than 6 months imprisonment
or $500 fine. Colo. Rev. Stat. Ann. § 18-1.3-503.

Class 1 petty offenses:

« Second degree official misconduct. Colo. Rev. Stat. Ann. § 18-8-405.

» Designation of insurer on a public contract. Colo. Rev. Stat. Ann. § 18-8-408.

« Penalties include a fine of not more than $500 and imprisonment for not more than 6 months.
Colo. Rev. Stat. Ann. § 18-1.3-503.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 7 of 38 PagelD: 24

STATE

Connecticut

STATUTES

Crimes commissioned that relate to a public official's office may result in revocation or reduction of
pension benefits. Conn. Gen. Stat. Ann. § 1-110a. Any money or property gained through the
commission of a crime may be imposed in lieu of a fine and is not subject to limits, except that it
shall not exceed double the amount of the defendant's gain from the commission of the offense.

Conn.

Class

Class

Class

Gen. Stat. Ann. § 53a-44.

C felonies:

Bribery. Conn. Gen. Stat. Ann. § 53a-147. Receiving a bribe. Conn. Gen. Stat. Ann. § 53a-
148.

Penalties for class C felonies include a term of imprisonment between 1 year and 10 years.
Conn. Gen. Stat. Ann. § 53a-35a. Fine not to exceed $10,000. Conn. Gen. Stat. Ann. § 53a-
41.

D felonies:

Receiving a kickback. Conn. Gen. Stat. Ann. § 53a-161c. Paying a kickback. Conn. Gen.
Stat. Ann. § 53a-161d.

Intentional violation of the Code of Ethics for Public Officials, if the benefit derived is over
$1,000 in value or the offense is bribery or the violation is a second or subsequent violation
of the same provision. Conn. Gen. Stat. Ann. § 1-89.

Violations of the Code of Ethics for Lobbyists, if benefit derived is over $1,000 in value or for
a subsequent violation of the same provision. Conn. Gen. Stat. Ann. § 1-100.

Improper threats to hinder legislation. Conn. Gen. Stat. Ann. § 1-103.

Penalties for class D felonies include a term of imprisonment not to exceed 5 years. Conn.
Gen. Stat. Ann. § 53a-35a. Fine not to exceed $5,000. Conn. Gen. Stat. Ann. § 53a-41.

A misdemeanors:

Failure to report bribery. Conn. Gen. Stat. Ann. § 53a-148a.

Improper disclosure of bid or proposal. Conn. Gen. Stat. Ann. § 53a-161b.

Intentional violation of the Code of Ethics for Public Officials, unless benefit derived is over
$1,000 in value or the offense is bribery or the violation is a second or subsequent violation
of the same provision. Conn. Gen. Stat. Ann. § 1-89.

Violations of the Code of Ethics for Lobbyists, unless benefit derived is over $1,000 in value
or for a subsequent violation of the same provision. Conn. Gen. Stat. Ann. § 1-100.
Penalties for class A misdemeanors include a term of imprisonment not to exceed one year.
Conn. Gen. Stat. Ann. § 53a-36. Fine not to exceed $1,000. Conn. Gen. Stat. Ann. § 53a-42.
' t q Vl ll i 1 tod t

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 8 of 38 PagelD: 25

STATE STATUTES

Delaware Class E felonies:

« Bribery. Del. Code Ann. tit. 11, § 1201. Receiving a bribe. Del. Code Ann. tit. 11, § 1203.
» Penatties for class E felonies include a term of imprisonment up to 5 years. Del. Code Ann.
tit. 11, § 4205.

Class A misdemeanors:

» Giving unlawful gratuities to a public servant. Del. Code Ann. tit. 11, § 1205.

» Receiving unlawful gratuities. Del. Code Ann. tit. 11, § 1206.

» —{mproper influence (via threat to cause unlawful harm). Del. Code Ann. tit. 11, § 1207.

« Official misconduct. Del. Code Ann. tit. 11, § 1211.

«  Profiteering. Del. Code Ann. tit. 11, § 1212.

«» Sentence for a Class A misdemeanor may include up to 1 year incarceration and a fine of up
to $2,300, in addition to restitution or other conditions as the court deems appropriate. Del.
Code Ann. tit. 11, § 4206.

Alegislator who violates conflict of interest provisions shall be subject to sanctions as prescribed
by chamber rules. Del. Code Ann. tit. 29, § 1002.

District of Columbia Bribery penalties include a term of imprisonment of no more than 10 years, a fine, or a monetary
penalty of twice the benefit received from the bribe. D.C. Code Ann. § 22-712. Corrupt influence of
a public official penalties include a term of imprisonment of between 6 months and 5 years, and
possible fines. D.C. Code Ann. § 22-704.

The Ethics Board may assess penalties for violations of the Code of Conduct of not more than
$5,000 per violation in the form of civil penalties, in addition to other actions like public censure or
the ordering of restitution. D.C. Code Ann. § 1-1162.21.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 9 of 38 PagelD: 26

STATE STATUTES

Florida Second Degree Felonies:

» Bribery. Fla. Stat. Ann. § 838.015.

= Unlawful compensation or reward for official behavior. Fla. Stat. Ann. § 838.016.

» — Corruption by (actual, not the threat of) harm against a public servant. Fla. Stat. Ann. §
838.021.

» Second degree felonies are punishable by a term of imprisonment not to exceed 15 years.
Fla. Stat. Ann. § 775.082. Fine of no more than $10,000 or double any gain from the
offending conduct. Fla. Stat. Ann. § 775.083.

Third Degree Felonies:

« Corruption by threat of harm against a public servant. Fla. Stat. Ann. § 838.021.

« Official misconduct. Fla. Stat. Ann. § 838.022.

» Third degree felonies are punishable by a term of imprisonment not to exceed 5 years. Fla.
Stat. Ann. § 775.082. Fine of no more than $5,000 or double any gain from the offending
conduct. Fla. Stat. Ann. § 775.083.

First Degree misdemeanors:

«Misuse of confidential information. Fla. Stat. Ann. § 839.26.
» First degree misdemeanors are punishable by a term of imprisonment not to exceed 1 year.
Fla. Stat. Ann. § 775.082.

If a state legislator violates the Code of Ethics for Public Officers and Employees, punishments may
include: impeachment, removal from office, suspension from office, public censure and reprimand,
forfeiture of no more than 1/3 of his or her salary for no more than 12 months, a civil penalty not to
exceed $10,000, restitution. Fla. Stat. Ann. § 112.317.

Georgia A person convicted of bribery shall be punished by a fine of not more than $5,000, or by
imprisonment of between 1 and 20 years, or both. Ga. Code Ann. § 16-10-2. Improperly influencing
legislative action, or attempting or requesting a benefit to influence legislative action, is a felony
punishable by a fine of not more than $100,000 or imprisonment of between 1 and 5 years, or both.
Ga. Code Ann. § 16-10-4.

Willful and intentional violation of the terms of a public officer's oath shall be punished by
imprisonment of between 1 and 5 years. Ga. Code Ann. § 16-10-1.

Violations of the Codes of Ethics may result in: a civil fine not to exceed $10,000, and restitution.
Ga. Code Ann. § 45-10-28.

Altering, stealing, embezzling, etc. any record, process, contract, etc. willfully, then shall be guilty of
a felony punishable by a term of imprisonment between 2 and 10 years. Ga. Code Ann. § 45-11-1.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 10 of 38 PagelD: 27

STATE STATUTES

Guam Third degree felonies:

» Bribery. 9G.C.A §49.20&89GCA § 49.30.

« Unlawful influence. 9G.C.A § 49.40 &9G.CA § 49.50.

» Giving or accepting gratuities for an official function. 9 G.C.A § 49.60 & 9G.C.A § 49.70.

« Third degree felonies punishable by a sentence of imprisonment not to exceed 5 years. 9
G.C.A § 80.30. Fine not to exceed $5,000, plus restitution or double any pecuniary gain from
the violation. 9 G.C.A § 80.50.

Misdemeanors:

» Use of information for private gain. 9 G.C.A § 49.80.

« Official misconduct. 9 G.C.A § 49.90.

« Misdemeanors punishable by a term of imprisonment not to exceed 1 year. 9 G.C.A §
80.34. Fine not to exceed $500, plus restitution or double any pecuniary gain from the
violation. 9 G.C.A § 80.50.

Actions obtained by virtue of a violation of the Standard of Conduct are voidable in the same
manner as voidable contracts. Restitution also required. 4G.C.A § 15211.

Hawaii Class B felonies:

« Bribery. Haw. Rev. Stat. Ann. § 710-1040.

» Any “offense against public administration," such as bribery, any benefit obtained in the
commission of such a crime is forfeit. Haw. Rev. Stat. Ann. § 710-1001.

. Punishable by a fine of no more than $25,000. Haw. Rev. Stat. Ann. § 706-640. Term of
imprisonment not to exceed 10 years. Haw. Rev. Stat. Ann. § 706-660.

Violations of the Code of Ethics may result in: voiding any favorable action obtained by virtue of the
violation; restitution requirements. Haw. Rev. Stat. Ann. § 84-19. Additionally, employees may be
subject to reprimand, probation, demotion, suspension, or discharge. Haw. Rev. Stat. Ann. § 84-33.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 11 of 38 PagelD: 28

STATE STATUTES

Idaho Felonies:

Bribery or receipt of a bribe. Idaho Code Ann. § 18-4703 & Idaho Code Ann. § 18-4704.
Threats and other improper influence, if the actor threatened to commit a crime or made a
threat with the purpose to influence a judicial or administrative proceeding. Idaho Code Ann. §
18-1353.

Fraudulent alteration of bills. \daho Code Ann. § 18-4701.

Fraudulent alteration of enrolled copies. Idaho Code Ann. § 18-4702.

Felonies punishable by imprisonment not to exceed 5 years, or by fine of $50,000, or both.
Idaho Code Ann. § 18-112.

Misdemeanors:

Threats and other improper influence, unless the actor threatened to commit a crime or made
a threat with the purpose to influence a judicial or administrative proceeding. Idaho Code Ann.
§ 18-1353.

Acceptance of compensation for past official behavior. Idano Code Ann. § 18-1354.
Retaliation for past official action. |\dano Code Ann. § 18-1355.

Misdemeanors are punishable by 6 months imprisonment or a fine not exceeding $1,000, or
both. Idaho Code Ann. § 18-113.

Any other violation of the section on Bribery and Corruption with penalties not specified shall be a
misdemeanor punishable by a fine of not more than $1,000 or imprisonment not to exceed 1 year, or
both, as well as forfeiture of office and restitution. Idaho Code Ann. § 18-1360. A legislator
convicted of any crime under the Legislative Power chapter shall forfeit his or her office and be
forever disqualified from holding any office in the state. idaho Code Ann. § 18-4706. Failure to
disclose a conflict of interest is a civil offense, punishable by not more than $500. Idaho Code Ann.
§ 74-406.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 12 of 38 PagelD: 29

STATE STATUTES

Winois Class 2 felonies:

« Bribery. 720 Ill. Comp. Stat. Ann. 5/33-1.

« Term of imprisonment not less than 3 years nor more than 7 years, in addition to fines and
restitution. 730 II. Comp. Stat. Ann. 5/5-4.5-35. Fines not to exceed $25,000 per offense if
an individual, $50,000 if a corporation. 730 Ill. Comp. Stat. Ann. 5/5-4.5-50.

Class 3 felonies:

« Official misconduct, which also results in forfeiture of office. 720 Ill. Comp. Stat. Ann. 5/33-3.

« Legislative misconduct, i.e. a member of the General Assembly who knowingly receives or
accepts any valuable thing for any official act or inaction. 720 II. Comp. Stat. Ann. 5/33-8.

» Sentence of imprisonment between 2 and 5 years. 730 lil. Comp. Stat. Ann. 5/5-4.5-40. Fines
not to exceed $25,000 per offense if an individual, $50,000 if a corporation. 730 Ill. Comp.
Stat. Ann. 5/5-4.5-50.

Class A misdemeanors:

s Failure to report a bribe. 720 Ill. Comp. Stat. Ann. 5/33-2.

« False or incomplete statement of economic interests. 5 Il. Comp. Stat. Ann. 420/4A-107.

« Violations of most provisions of the State Officials and Employees Ethics Act, which are
punishable with an administrative fine of up to 3 times total annual compensation, and if
intentionally, a fine between $1,000 and $5,000. 5 Ill. Comp. Stat. Ann. 430/50-5.

« False reports for violations of the State Officials and Employees Ethics Act, and may include
up to a $5,000 if he or she intentionally obstructs or interferes with an investigation or
intentionally makes a false, frivolous, or bad faith allegation. 5 Ill. Comp. Stat. Ann. 430/50-5.

«= Acceptance or participation in a case before the Court of Claims or the I[llinois Workers’

Compensation Commission. 5 Ill. Comp. Stat. Ann. 420/2-104.

Punishable by a sentence of imprisonment for less than 1 year. 730 Ill. Comp. Stat. Ann. 5/5-

45-55.

Petty offenses:

» Acceptance of additional compensation for performance of legislative duties. 5 lil. Comp.
Stat. Ann. 420/2-103.

. Punishable by a fine not to exceed $1,000 and probation not to exceed 6 months. 730 Il.
Comp. Stat. Ann. 5/5-4.5-75.

Indiana Level 6 felonies:

a Official misconduct. Ind. Code Ann. § 35-44. 1-1-1.

» Ghost employment. Ind. Code Ann. § 35-44.1-1-3.

» Knowingly or intentionally have an interest or derive a profit connected by an action of the
public servant from a government contract or purchase served by the public servant. Ind.
Code Ann. § 35-44. 1-1-4.

» — Profiteering from public service. Ind. Code Ann. § 35-44. 1-1-5.

= Term of imprisonment between 6 months and 3 years, with the advisory sentence being 1 1/2
years. May be fined not more than $10,000. Ind. Code Ann. § 35-50-2-7.

Level 5 felonies:
« Bribery. Ind. Code Ann. § 35-44. 1-1-2.

» — Term of imprisonment between 1 and 6 years, with the advisory sentence being 3 years. May
be fined not more than $10,000. Ind. Code Ann. § 35-50-2-6.
[ 1 i HI 1 4 iol

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 13 of 38 PagelD: 30

STATE STATUTES

lowa Class D felonies:

Felonious misconduct in office (e.g. falsifying public records). lowa Code Ann. § 721.1.
Bribery, which includes the penalty of disqualification from holding public office. lowa Code
Ann. § 722.1 & lowa Code Ann. § 722.2.

Term of imprisonment not to exceed 5 years and a fine of between $750 and $7,500. lowa
Code Ann. § 902.9.

Serious misdemeanors:

Non-felonious misconduct in office (e.g. failure to properly report expenditure of public
moneys when required by law). lowa Code Ann. § 721.2.

Solicitation for political purposes. lowa Code Ann. § 721.3 & 721.7.

Using public motor vehicles for political purposes. lowa Code Ann. § 721.4 & 721.7.
Campaigning during hours of public employment. lowa Code Ann. § 721.5 & 721.7.

Misuse of public records and files. lowa Code Ann. § 721.10.

Interest in public contracts. lowa Code Ann. § 721.11.

Punishable by a fine of between $315 and $1,875 and imprisonment not to exceed 1 year.
lowa Code Ann. § 903.1.

Upon finding that a violation of Government Ethics and Lobbying provisions occurred, the board
may: issué a cease and desist order; order remedial action; order the violator to file any information
as required, publicly reprimand the violator; make a written recommendation to the violator's
appointing authority that the violator be removed or suspended fram office, if applicable;
recommendation of impeachment, if applicable; order a violator to pay a civil penalty of not more
than $2,000 per violation; refer the complaint and supporting information to an AG or county
attorney with a recommendation for prosecution or enforcement of criminal penalties. lowa Code
Ann. § 68B.32D.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19

Page 14 of 38 PagelD: 31

STATE STATUTES

Kansas Severity level 5 nonperson felonies:

» Misuse of public funds if $100,000 or more. Kan. Stat. Ann. § 21-6005.
» Results in forfeiture of public office or employment. Kan. Stat. Ann. § 21-6005.

Severity level 7 nonperson felonies:

» Bribery. Kan. Stat. Ann. § 21-6001.

» Knowingly submitting to a governmental entity a false or duplicate claim for expenses, if
$25,000 or more. Kan. Stat. Ann. § 21-6002.

« Misuse of public funds if between $25,000 and $100,000. Kan. Stat. Ann. § 21-6005.

» Results in forfeiture of public office or employment. Kan. Stat. Ann. § 21-6001 & 21-6002 &
21-6005.

Severity level 8 nonperson felonies:

» Knowingly destroying, tampering with or concealing evidence of a crime. Kan. Stat. Ann. §
21-6002.
» Results in forfeiture of public office or employment. Kan. Stat. Ann. § 21-6002.

Severity level 9 nonperson felonies:

« Knowingly submitting to a governmental entity a false or duplicate claim for expenses, if
between $1,000 and $25,000. Kan. Stat. Ann. § 21-6002.

« Misuse of public funds if between $1,000 and $25,000. Kan. Stat. Ann. § 21-6005.

» Results in forfeiture of public office or employment. Kan. Stat. Ann. § 21-6002 & 21-6005.

Class A nonperson misdemeanors:

« — Knowingly using any aircraft, vehicle, or vessel under the officer's or employee's control,
direction, or Custody, exclusively for the private benefit. kan. stat. ann. § 21-6002.

» Knowingly failing to serve civil process when required by law. kan. stat. ann. § 21-6002.

» — Using confidential information acquired by office or employment for private benefit. kan. stat. Ann.
§ 21-6002.

» Except as authorized by law, disclosed confidential information regarding proposals or

communications from bidders on any proposed contract, or accepting any bid or proposal on

a contract, or altering any bid or proposal submitted by a bidder, with the intent to reduce or

eliminate competition among bidders or prospective bidders on any contract or proposed

contract. Kan. Stat. Ann. § 21-6002.

Knowingly submitting to a governmental entity a false or duplicate claim for expenses. Kan.

Stat. Ann. § 21-6002.

. Misuse of public funds if $1,000 or less. Kan. Stat. Ann. § 21-6005.

» — Results in forfeiture of public office or employment. Kan. Stat. Ann. § 21-6002 & 21-6005.

Class B nonperson misdemeanors:

» Compensation for past official acts. Kan. Stat. Ann. § 21-6003.
» Failure to file a true disclosure statement. Kan. Stat. Ann. § 46-239.

Any violation of the State Governmental Ethics provision, except as otherwise specified, is a
misdemeanor subject to censure or forfeiture of office based upon a determination by the ethics
commission. Kan. Stat. Ann. § 46-243. Violations of criminal faw provisions are sentenced
according to guidelines provided by law that depend on the severity level and the number of crimes
committed. Kan. Stat. Ann. § 21-6804.

Kentucky Class B felonies:
{ 1 i “th | i

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 15 of 38 PagelD: 32

STATE STATUTES

Class

Abuse of the public trust if the value of the public money or property at issue is $100,000 or
more, and results in disqualification from any public office. Ky. Rev. Stat. Ann. § 522.050.
Sentence of between 10 and 20 years. Ky. Rev. Stat. Ann. § 532.060. Fine of between
$1,000 and $10,000 or double the gain from the commission of the offense, whichever is
greater. Ky. Rev. Stat. Ann. § 534.030.

C felonies:

Bribery. Ky. Rev. Stat. Ann. § 521.020.

Attempt to provide a pecuniary benefit for bribery. Ky. Rev. Stat. Ann. § 521.050.

Abuse of public trust if the value of public money or property at issue is between $10,000 and
$100,000, and results in disqualification from any public office. Ky. Rev. Stat. Ann. § 522.050.
Sentence of between 5 and 10 years. Ky. Rev. Stat. Ann. § 532.060. Fine of between $1,000
and $10,000 or double the gain from the commission of the offense, whichever is greater. Ky.
Rev. Stat. Ann. § 534.030.

D felonies:

Misuse of confidential information. Ky. Rev. Stat. Ann. § 522.040.

Abuse of public trust if the value of public money or property at issue is less than $10,000,
and results in disqualification from any public office. Ky. Rev. Stat. Ann. § 522.050.

Use of official position or office to obtain financial gain for him or herself. Ky. Rev. Stat. Ann.
§ 6.731.

Intentional disclosure or use of confidential information acquired in the course of official
duties. Ky. Rev. Stat. Ann. § 6.734.

Undertaking prohibited kinds of contracts with a state agency. Ky. Rev. Stat. Ann. § 6.737.
Violation of the conflict of interest prohibition. Ky. Rev. Stat. Ann. § 6.761.

Fine of between $1,000 and $10,000 or double the gain from the commission of the offense,
whichever is greater. Ky. Rev. Stat. Ann. § 534.030. sentence of between 1 and 5 years. Ky. Rev. Stat. Ann. §

532.060.

A misdemeanors:

Unlawful compensation for assistance in public matters. Ky. Rev. Stat. Ann. § 521.040.

First degree official misconduct. Ky. Rev. Stat. Ann. § 522.020.

Attempt to use influence as a member of the General Assembly in any matter that involves a
substantial conflict of interest. Ky. Rev. Stat. Ann. § 6.731.

Use of official positions to secure or create privileges, exemptions, advantages, or treatment
for himself or herself or others in contravention of the public interest. Ky. Rev. Stat. Ann. §
6.731.

Use of public funds, time, personnel for private gain. Ky. Rev. Stat. Ann. § 6.731.

Use of public resources for partisan political activity. Ky. Rev. Stat. Ann. § 6.7371.

Knowingly accepting compensation, other than that provided by law, for performance of
legislative duties. Deficient or false filings, which includes a penalty of up to $100 per day not
to exceed $1,000 total. Ky. Rev. Stat. Ann. § 6.797 & Ky. Rev. Stat. Ann. § 6.751.

Sentence of imprisonment not to exceed 12 months. Ky. Rev. Stat. Ann. § 532.090. Fine of
no more than $500. Ky. Rev. Stat. Ann. § 534.040.

B misdemeanors:

Soliciting unlawful compensation. Ky. Rev. Stat. Ann. § 521.020.

Second degree official misconduct. Ky. Rev. Stat. Ann. § 522.030.

Accepting anything of value from a legislative agent or employer. Ky. Rev. Stat. Ann. § 6.751.
Sentence of imprisonment not to exceed 90 days. Ky. Rev. Stat. Ann. § 532.090. Fine of nc
more than $250. Ky. Rev. Stat. Ann. § 534.040.
' : i il \ i (4 i

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 16 of 38 PagelD: 33

STATE STATUTES
Violations of the Code of Legislative Ethics may constitute ethical misconduct, (Ky. Rev. Stat. Ann.
§ 6.611) over which the Legislative Ethics Commission has jurisdiction, and may issue civil
penalties or recommend discipline to be voted upon by the respective chamber from which a violator
originated. Ky. Rev. Stat. Ann. § 6.666.

Louisiana Public bribery penalties include a fine of not more than $100,000 or imprisoned for no more than 5
years, or both, plus restitution and forfeiture of any property offered or accepted in commission of
the crime. La. Stat. Ann. § 14:118. Corrupt influencing penalties include term of imprisonment of no
more than 10 years and a fine of not more than $10,000, or both. La. Stat. Ann. § 14:120.

Injuring public records in the first degree punishable by imprisonment of not more than 5 years, a
fine of no more than $5,000, or both. Injuring public records in the second degree punishable by
imprisonment for not more than 1 year, a fine of no more than $1,000, or both. La. Stat. Ann. §
14:132.

Filing false public records punishable by no more than 5 years, a fine of not more than $5,000, or
both, plus restitution. La. Stat. Ann. § 14:133.

Malfeasance in office punishable by no more than 5 years imprisonment, $5,000 fine, or both, plus
restitution. La. Stat. Ann. § 14:134.

Abuse of office punishable by up to $5,000, imprisonment between 1 and 5 years, or both, plus
restitution. La. Stat. Ann. § 14:134.3.

Unauthorized retaining or diverting for personal use any part of the salary or fees to any other public
officer or employee punishable by not more than 5 years, $5,000 fine, or both. La. Stat. Ann. §
14:135. Salary extortion has the same penalty range. La. Stat. Ann. § 14:136.

Public payroll fraud punishable by not more than $1,000, imprisonment not to exceed 2 years, or
both, plus restitution. La. Stat. Ann. § 14:138. Political payroll padding punishable by not more than
5 years imprisonment, no more than $5,000, or both. La. Stat. Ann. § 14:139.

Public contract fraud punishable by no more than $1,000, imprisonment no more than 2 years, or
both. La. Stat. Ann. § 14:140. Prohibited splitting of profits, fees or commissions punishable by a
fine of not more than $10,000, imprisonment of up to 10 years, or both. La. Stat. Ann. § 14:141.

Violation of any of the ethics provisions within the jurisdiction of the Board of Ethics, except
violations of the Campaign Finance Disclosure Act, may impose a fine of not more than $10,000,
censure a violating elected official or person, or both. Employees may be subject to removal,
suspension, reduction in pay, or demotion, or a fine of not more than $10,000, or both. La. Stat.
Ann. § 42:1153.
Case 2:19-cv-08100-CCC-JBC Docume

VI Ai i Id i

nt 1-1 Filed 03/07/19 Page 17 of 38 PagelD: 34

STATE STATUTES

Maine Class C crimes:

» Bribery. Me. Rev. Stat. tit. 17-A, § 602.
» Term of imprisonment not to exceed 5 years. Me. Rev. Stat. tit. 17-A, § 1252. Fine not to
exceed $5,000. Me. Rev. Stat. tit. 17-A, § 1301.

Class D crimes:

« — Improper influence. Me. Rev. Stat. tit. 17-A, § 603.

= Improper compensation. Me. Rev. Stat. tit. 17-A, § 604.

« Purchase of public office. Me. Rev. Stat. tit. 17-A, § 607.

= Term of imprisonment not to exceed 1 year. Me. Rev. Stat. tit. 17-A, § 1252. Fine not to
exceed $2,000. Me. Rev. Stat. tit. 17-A, § 1301.

Class E crimes:

« Bad faith filing a false conflict of interest charge. Me. Rev. Stat. tit. 1, § 1020.

« — Improper gifts to public servants. Me. Rev. Stat. tit. 17-A, § 605.

« — Improper compensation for services. Me. Rev. Stat. tit. 17-A, § 606.

« Official oppression. Me. Rev. Stat. tit. 17-A, § 608.

» Misuse of information. Me. Rev. Stat. tit. 17-A, § 609.

» Term of imprisonment not to exceed 6 months. Me. Rev. Stat. tit. 17-A, § 1252. Fine not to
exceed $1,000. Me. Rev. Stat. tit. 17-A, § 1301.

Regardless of classification of a crime, may fine any higher amount that the limits prescribed that
does not exceed twice the pecuniary gain derived from the crime by the defendant. Me. Rev. Stat.
tit. 17-A, § 1301. Ethics violations may be penalized by reprimand, censure, or expulsion or other
penalties. Me. Rev. Stat. tit. 1, § 1022.

 

Maryland Bribery is a misdemeanor. Although misdemeanors usually involve a possible term of imprisonment
no more than 1 year, bribery penalties result in between 2 and 12 years imprisonment, a fine
between $1,000 and 10,000, or both. Md. Code Ann., Crim. Law § 9-201.

Upon finding a violation of the Public Ethics Law, the Ethics Commission may require a respondent
who is a regulated lobbyist to file reports or information, impose a fine of no more than $5,000 for
each violation, or suspend registration of a regulated lobbyist. Md. Gen. Provis. § 5-405.
| ot Ih li 1 i Io] i

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 18 of 38 PagelD: 35

STATE STATUTES

Massachusetts In addition to other remedies provided by law, a violation of the Public Ethics Law shall be grounds
to void any state action taken based on the violative act or acts. Additionally, the Commission may
issue an order for restitution and a fine in the amount of the economic advantage gained by the
violation or $500, whichever is greater. May also, upon approval of the Attorney General, order
payment of additional damages in an amount not to exceed twice the advantage. Maximum
damages a violator may be ordered to pay is $25,000, but the commission may bring a civil action if
in excess of that amount. Mass. Gen. Laws Ann. ch. 268A, § 9.

Corrupt gifts, offers or promises to influence official acts punished by a fine of no more than
$100,000 or by imprisonment not to exceed 10 years, or both. Results in ineligibility to serve in any
public office in the state. Mass. Gen. Laws Ann. ch. 268A, § 2.

Other compensation for official duties punishable by a fine of not more than $10,000, imprisonment
for not more than 5 years, or both. Mass. Gen. Laws Ann. ch. 268A, § 4.

Violations of confidentiality or perjury requirements relating to a commission proceeding punishable
by a fine of no more than $10,000, imprisonment for not more than 5 years, or both. Mass. Gen.
Laws Ann. ch. 268B, § 7.

 

Michigan Felonies:

« Bribery. Mich. Comp. Laws Ann. § 750.117.

« Accepting a bribe, punishable by forfeiture of office, permanent disqualification from public
office, imprisonment not to exceed 10 years, or fine of not more than $5,000. Mich. Comp.
Laws Ann. § 750.118.

« Embezzlement, punishable by maximum of 10 years imprisonment and $5,000, in addition to
restitution. Mich. Comp. Laws Ann. § 750.175.

Misdemeanors:

» Extortion. Mich. Comp. Laws Ann. § 750.214.

» — Improper interest in public contracts. Mich. Comp. Laws Ann. § 15.327.

» Willful neglect of duty, punishable by a maximum of 1 year and fine of $1,000. Mich. Comp.
Laws Ann. § 750.478.

Violations of conflict of interest provisions are punishable by 2/3 vote of the legislature in a manner
determined thereby. Mich. Comp. Laws Ann. § 15.308. Retaliation for reporting a suspected
violation subject to a civil fine of not more than $500. Mich. Comp. Laws Ann. § 15.342b.

When punishments for criminal violations are not otherwise prescribed by statute, felonies are
punishable by imprisonment not more than 4 years or a fine of no more than $5,000, or both. Mich.
Comp. Laws Ann. § 750.503. Likewise but with misdemeanors, imprisonment not to exceed 90 days
or a fine not to exceed $500, or both. Mich. Comp. Laws Ann. § 750.504.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 19 of 38 PagelD: 36

STATE STATUTES

 

Minnesota Bribery punishable by imprisonment not more than 10 years or a fine of not more than $20,000, or
both. Also results in forfeiture and permanent disqualification from holding public office. Minn. Stat.
Ann. § 609.42. Corruptly influencing a legislator punishable by maximum 5 years imprisonment and
fine of $10,000. Minn. Stat. Ann. § 609.425.

Misconduct of a public officer or employee punishable by a maximum of $3,000 fine and 1 year
imprisonment. Minn. Stat. Ann. § 609.43.

Illegally occupying a public office punishable by maximum 1 year imprisonment and fine of no more
than $3,000. Minn. Stat. Ann. § 609.44.

Unauthorized compensation paid to a public officer is a misdemeanor. Minn. Stat. Ann. § 609.45.
Misdemeanors punishable by maximum of 90 days imprisonment, $1,000, or both. Minn. Stat. Ann. §
609.02.

For violations of the campaign finance and public disclosure provisions, the ethics board may
impose civil penalties and issue orders for compliance. Minn. Stat. Ann. § 10A.022.

Mississippi Dozens of ethics-adjacent criminal penalties with varying fines and maximum terms of imprisonment
are listed at Miss. Code. Ann. § 97-7-1 et sea.

Offering or receiving things of value intended to influence a public official is a felony, punishable by
imprisonment up to 10 years and a fine of up to $5,000, or both. Also results in forfeiture of office
and permanent disqualification from holding any public office in the state. Miss. Code. Ann. § 97-11-
53 & 97-7-55. Fraud or embezzlement committed in public office punishable by maximum 10 years
imprisonment and $5,000 fine. Miss. Code. Ann. § 97-11-31. Performance of duties before taking
oath of office is a misdemeanor, punishable by maximum $500 fine and imprisonment of 1 year.
Miss. Code. Ann. § 97-11-41.

Violation of confidentiality of an ethics commission proceeding is a misdemeanor with a maximum
fine of $1,000 and imprisonment of 1 year. Willfully filing a false complaint is a felony, punishable by
fine of between $1,000 and $10,000 and a term of imprisonment of no more than 5 years. Failure to
file a disclosure statement is a misdemeanor punishable by no more than $10,000. Miss. Code.
Ann. § 25-4-31. Violation of conflict of interest provisions subject to censure and civil fine of no
more than $10,000 and removal from office. Miss. Code. Ann. § 25-4-109.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 20 of 38 PagelD: 37

STATE STATUTES

Missouri Class E felonies:

« Second and subsequent violations of the Regulation of Conflict of Interest and Lobbying
statutes. Mo. Ann. Stat. § 105.478.

Bribery. Mo. Ann. Stat. § 576.010.

Accepting a bribe. Mo. Ann. Stat. § 576.020.

» Commission certain felonies involving corruption bribery, and others related to official duties
may result in forfeiture of retirement benefits. Mo. Ann. Stat. § 105.669.

Fine not to exceed $10,000. Mo. Ann. Stat. § 558.002. Term of imprisonment not to exceed 4
years. Mo. Ann. Stat. § 558.011.

Class A misdemeanors:

= Official misconduct. Mo. Ann. Stat. § 576.040.

» Misuse of official information. Mo. Ann. Stat. § 576.050.

. Fine not to exceed $2,000. Mo. Ann. Stat. § 558.002. Term of imprisonment not to exceed 1
year. Mo. Ann. Stat. § 558.011.

Class B misdemeanors:

» First violation of the Regulation of Conflict of Interest and Lobbying statutes. Mo. Ann. Stat. §
105.478.

» Knowing misrepresentation or omission of facts required to be contained in a financial
interest statement. Mo. Ann. Stat. § 105.492.

. Fine not to exceed $1,000. Mo. Ann. Stat. § 558.002. Term of imprisonment not to exceed 6
months. Mo. Ann. Stat. § 558.011.

Failing to file a financial interest statement can result in a denial of any public compensation, legal
action to enforce disclosure requirements, removal from office, and a fee of $10 for each day a
statement is late. Mo. Ann. Stat. § 105.492.

 

 

 

 

Montana Bribery punishable by maximum 10 years imprisonment and $50,000 fine, plus permanent
disqualification from holding public office in the state. Mont. Code Ann. § 45-7-101. Threats and
other improper influence in official and political matters punishable by maximum 10 years
imprisonment and $50,000 fine. Mont. Code Ann. § 45-7-102. Criminal use of office or position
punishable by maximum $500 fine and imprisonment of 6 months. Mont. Code Ann. § 45-7-103.
Official misconduct punishable by maximum $500 fine and imprisonment of 6 months. Mont. Code
Ann. § 45-7-401.

Violation of nepotism law is a second degree misdemeanor punishable by $50 to $1,000 fine and
imprisonment for no more than 6 months. Mont. Code Ann. § 2-2-304.

The ethics commission may issue administrative penalties of between $500 and $10,000 for
violations of the ethics code, as well as recommend additional disciplinary measures. Mont. Code
Ann. § 2-2-136.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 21 of 38 PagelD: 38

STATE STATUTES

Nebraska Upon finding that the Nebraska Political Accountability and Disclosure Act or any rule or regulation
promulgated thereunder, the ethics commission may order the violator to cease and desist the
violation, file any information as required, pay a civil penalty of no more than $2,000 per violation,
or costs of the hearing in a contested case where the violator failed to appear. Neb. Rev. Stat. Ann.
§ 49-14,126.

Class IV felonies:

» Bribery. Neb. Rev. Stat. Ann. § 28-917.
«  Punishable by maximum 2 years imprisonment and $10,000 fine. Neb. Rev. Stat. Ann. § 28-
105. Punishable by maximum $500 fine. Neb. Rev. Stat. Ann. § 28-106.

Class III misdemeanors:

» Misuse of official information. Neb. Rev. Stat. Ann. § 28-925.
» —-Punishable by maximum 3 months imprisonment and $500 fine. Neb. Rev. Stat. Ann. § 28-
106.

Class II misdemeanors:

« Official misconduct. Neb. Rev. Stat. Ann. § 28-924.

» Oppression under color of office. Neb. Rev. Stat. Ann. § 28-926.

' Punishable by maximum 6 months imprisonment and $1,000 fine. Neb. Rev. Stat. Ann. § 28-
106.
| 5 oot VI i I t {| i

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 22 of 38 PagelD: 39

STATE STATUTES

Nevada A public officer convicted of any felony or malfeasance in office shall forfeit of his or her office, and
shall be permanently disqualified from holding any public office in this State. Nev. Rev. Stat. Ann. §
197.230.

Class C felonies:

« — Legislator soliciting or receiving a bribe. Nev. Rev. Stat. Ann. § 218A 965.
» Punishment for a Class C felony includes a term of imprisonment between 1 and 5 years, and
a fine of not more than $10,000, or both. Nev. Rev. Stat. Ann. § 193.130.

Class D felonies:

« — Unlawtul alteration of proposed legislative measure. Nev. Rev. Stat. Ann. § 218A.950.

» Unlawful alteration of enrolled legislative measure. Nev. Rev. Stat. Ann. § 218A 955.

» Punishment for a Class D felony includes a term of imprisonment between 1 and 4 years, and
a fine of not more than $5,000, or both. Nev. Rev. Stat. Ann. § 193.130.

Gross Misdemeanors:

s Interfering with legislative process. Nev. Rev. Stat. Ann. § 218A.915.

» Chambers of the legislature may imprison any person who interferes with the legislative
process for contempt. Nev. Rev. Stat. Ann. § 218A.925.

. Legislator holding a prohibited interest or in certain contracts, which results in forfeiture of
office. Nev. Rev. Stat. Ann. § 218A.970.

« — Exercising certain legislative privileges after leaving office. Nev. Rev. Stat. Ann. § 218A.975.

. Penalty for a gross misdemeanor at maximum is 364 days and a fine of $2,000. Nev. Rev.
Stat. Ann. § 193.140.

Ethics commission is authorized to impose civil penalties for violations of ethics matters under its
jurisdiction, which may not exceed $5,000 for a first willful violation, $10,000 for a second separate
willful violation, and $25,000 for a third. May issue a penalty not to exceed $5,000 for attempts to
interfere or prevent an ethics investigation. Additionally, may issue recommendations of disciplinary
action to the chamber from which a violator holds office, such as removal. Nev. Rev. Stat. Ann. §
281A 480.

New Hampshire Class B felonies:

« Bribery. N.H. Rev. Stat. Ann. § 640:2.

« — Improper influence. N.H. Rev. Stat. Ann. § 640:3.

»  Punishable by term of imprisonment between 1 and 7 years. N.H. Rev. Stat. Ann. § 625:9.
Fine of no more than $4,000. N.H. Rev. Stat. Ann. § 651:2.

Misdemeanors:

« Compensation for past action. N.H. Rev. Stat. Ann. § 640:4.

« Prohibited gift to a public servant. N.H. Rev. Stat. Ann. § 640:5.

» Compensation for services. N.H. Rev. Stat. Ann. § 640:6.

» Purchase of public office. N.H. Rev. Stat. Ann. § 640:7.

« Failure to file required disclosure forms. N.H. Rev. Stat. Ann. § 14-B:10.

» Knowingly filing a false disclosure statement. N.H. Rev. Stat. Ann. § 15-A‘7.
« Volation of ethics provisions relating to gifts. N.H. Rev. Stat. Ann. § 14-C:7.
« Official oppression. N.H. Rev. Stat. Ann. § 643:1.

« Misuse of information. N.H. Rev. Stat. Ann. § 643:2.

« Fine of no more than $1,200. N.H. Rev. Stat. Ann. § 651:2.

New Jersey Public corruption profiteering subject to penalties of $500,000, $25,000, or $75,000 depending upon
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 23 of 38 PagelD: 40

STATE

STATUTES
severity, or three times the value of any property involved in the crime. N.J. Stat. Ann. § 2C:30-8.

First degree crimes:

Corruption of public resources if the value of the resource is $500,000 or more and subject to
obligation to facilitate a public service. N.J. Stat. Ann. § 2C:27-12.

Punishable by term of imprisonment between 10 and 20 years. N.J. Stat. Ann. § 2C:43-6.
Restitution plus a fine of up to $200,000. N.J. Stat. Ann. § 2C:43-3.

Second degree crimes:

Pattern of official misconduct, if one of the acts is a first or second degree crime. N.J. Stat.
Ann. § 2C:30-7.

Speculating or wagering on official action or information, unless benefit is of $200 or less.
N.J. Stat. Ann. § 2C:30-3.

Official misconduct, unless benefit is of $200 or less. N.J. Stat. Ann. § 2C:30-2.

Corruption of public resources if the value of the resource is between $75,000 and $500,000
and subject to obligation to facilitate a public service, or over $500,000 if not. N.J. Stat. Ann.
§ 2C:27-12.

Offer of unlawful benefit to public servant for official behavior, if over $200. N.J. Stat. Ann. §
2C:27-11 & NJ. Stat. Ann. § 2C:27-10.

Bribery, if value is over $200. N.J. Stat. Ann. § 2C:27-2.

Punishable by term of imprisonment between 5 and 10 years. N.J. Stat. Ann. § 2C:43-6.
Restitution plus a fine of up to $150,000. N.J. Stat. Ann. § 2C:43-3.

Third degree crimes:

Pattern of official misconduct, if none of the acts is a first or second degree crime. N.J. Stat.
Ann. § 2C:30-7.

Speculating or wagering on official action or information, if benefit is of $200 or less. N.J.
Stat. Ann. § 2C:30-3.

Official misconduct, if benefit is of $200 or less. N.J. Stat. Ann. § 2C:30-2.

Corruption of public resources if the value of the resource is less than $75,000, and subject
to obligation to facilitate a public service, or between $75,000 and $500,000 if not. N.J. Stat.
Ann. § 2C:27-12.

Uniawful benefit to public servant for official behavior, if under $200. N.J. Stat. Ann. § 2C:27-
11 & NJ. Stat. Ann. § 2C:27-10.

Improper influence in official and political matters. N.J. Stat. Ann. § 2C:27-3. Bribery, if value
is $200 or less. N.J. Stat. Ann. § 2C:27-2.

Punishable by term of imprisonment between 3 and 5 years. N.J. Stat. Ann. § 2C:43-6.
Restitution plus a fine of up to $15,000. N.J. Stat. Ann. § 2C:43-3.

Fourth degree crimes:

Public servant transacting business with certain prohibited persons (him or herself, a family
member, associated business). N.J. Stat. Ann. § 2C:27-9.

Corruption of public resources if the value of the resource is less than $75,000, and not
subject to obligation to facilitate a public service. N.J. Stat. Ann. § 2C:27-12.

Retaliation for past official action. N.J. Stat. Ann. § 2C:27-5.

Punishable by term of imprisonment no more than 18 months. N.J. Stat. Ann. § 2C:43-6.
Restitution plus a fine of up to $10,000. N.J. Stat. Ann. § 2C:43-3.

Joint legislative ethics committee on ethical standards is able to impose, for violations of the state
conflict of interest provisions: fine of between $500 and $10,000 per violation, reprimand,
restitution, removal from office, permanent disqualification from serving in public office in the state.
N.J. Stat. Ann. § 52:13D-22.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 24 of 38 PagelD: 41

STATE STATUTES

New Mexico Third degree felonies:

» Demanding or receiving a bribe. N.M. Stat. Ann. § 30-24-2.
» — Bribing a public officer or public employee. N.M. Stat. Ann. § 30-24-1.
« Presumptive term of imprisonment of 3 years and $5,000 fine. N.M. Stat. Ann. § 31-18-15.

Fourth degree felonies:

»  Unlawtul interest in a public contract if the value of the contract is over $50, (N.M. Stat. Ann.
§ 30-23-68) and in addition to criminal penalties, results in permanent disqualification from
public employment and possible civil damages. N.M. Stat. Ann. § 30-23-7.

« Receipt of any thing of value conditioned upon performance of an official act. N.M. Stat. Ann.
§ 10-16-3.

« Presumptive term of imprisonment of 18 months and $5,000 fine. N.M. Stat. Ann. § 31-18-15.

Petty misdemeanors:

« Violation of the statutes relating to gifts. N.M. Stat. Ann. § 10-16B-4.
» — Punishable by no more than 6 months imprisonment and $500 fine. N.M. Stat. Ann. § 31-19-1.

Violation of the financial disclosure act are punishable by civil restraining order, and a civil penalty
of up to $250 for each violation up to $5,000. N.M. Stat. Ann. § 10-16A-8. Violations of the
Governmental Conduct Act are subject to the same range of penalties. N.M. Stat. Ann. § 10-16-18.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 25 of 38 PagelD: 42

STATE STATUTES

 

New York Class A felonies:

Bribery in the first degree (if bribery would result in arrest or prosecution, or value of the bribe
is over $100,000.) N.Y. Penal Law § 200.04 & N.Y. Penal Law § 200.12.

Corrupting the government in the first degree. N.Y. Penal Law § 496.05.

Maximum sentence of life imprisonment. N.Y. Penal Law § 70.00. Fine of no more than
$100,000. N.Y. Penal Law § 80.00.

C felonies:

Bribery in the second degree (value of bribe is over $5,000). N.Y. Penal Law § 200.03 & NY.
Penal Law § 200.11.

Rewarding official misconduct in the first degree (if the benefit is for violating a duty relating
to investigation, arrest, detention, prosecution, or incarceration of any person for a class A
felony).

N.Y. Penal Law § 200.22 & N.Y. Penal Law § 200.27.

Corrupting the government in the second degree. N.Y. Penal Law § 496.04.

Maximum sentence of 15 years. N.Y. Penal Law § 70.00. Fine of no more than $15,000. N.Y.
Penal Law § 80.00.

D felonies:

Bribery in the third degree. N.Y. Penal Law § 200.00 & NY. Penal Law § 200.10.
Corrupting the government in the third degree. N.Y. Penal Law § 496.03.
Maximum sentence of 7 years. N.Y. Penal Law § 70.00.

E felonies.

Rewarding official misconduct in the second degree. N.Y. Penal Law § 200.20 & N.Y. Penal
Law § 200.25.

Corrupting the government in the fourth degree. N.Y. Penal Law § 496.02.

Maximum sentence of 4 years. N.Y. Penal Law § 70.00.

Class A misdemeanors:

Official misconduct. N.Y. Penal Law § 195.00.

Unlawful gratuities. N.Y. Penal Law § 200.30 & N.Y. Penal Law § 200.35.

Sentence of imprisonment not to exceed 1 year. N.Y. Penal Law § 70.15. Fine not to exceed
$1,000. N.Y. Penal Law § 80.05.

Violations of the Code of Ethics may result in fines or removal from office or employment. Civil
penalty shall not exceed $10,000 and the value of any benefit received as a result of such violation.
NLY. Pub. Off. Law § 74.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 26 of 38 PagelD: 43

STATE
North Carolina

STATUTES

Class

C felonies:

Embezzlement of property received by virtue of office or employment if $100,000 or more.
N.C. Gen. Stat. Ann. § 14-90.

Embezzlement of state property by public officers and employees, if $100,000 or more. N.C.
Gen. Stat. Ann. § 14-91.

Sentences of imprisonment for this class of felony are specified based on guidelines that
vary based on several factors, and is provided at N.C. Gen. Stat. Ann. § 15A-1340.17.

F felonies:

Embezzlement of state property by public officers and employees, if less than $100,000 N.C.
Gen. Stat. Ann. § 14-91.

Offering bribes. N.C. Gen. Stat. Ann. § 14-218.

Bribery. N.C. Gen. Stat. Ann. § 14-217.

Sentences of imprisonment for this class of felony are specified based on guidelines that
vary based on several factors, and is provided at N.C. Gen. Stat. Ann. § 15A-1340.17.

H felonies:

Embezzlement of property received by virtue of office or employment if less than $100,000.
N.C. Gen. Stat. Ann. § 14-90.

Sentences of imprisonment for this class of felony are specified based on guidelines that
vary based on several factors, and is provided at N.C. Gen. Stat. Ann. § 15A-1340.17.

| felonies:

Buying or selling offices. N.C. Gen. Stat. Ann. § 14-228.
Sentences of imprisonment for this class of felony are specified based on guidelines that
vary based on several factors, and is provided at N.C. Gen. Stat. Ann. § 15A-1340.17.

1 misdemeanors:

Misuse of confidential information. N.C. Gen. Stat. Ann. § 14-234.1.

Public officers or employees benefiting from certain public contracts. N.C. Gen. Stat. Ann. §
14-234.

Punishable by more than 6 months imprisonment but less than 1 year. N.C. Gen. Stat. Ann. §
14-3.

Sentences of imprisonment for misdemeanors are based on guidelines that vary based on
various factors, and is provided at N.C. Gen. Stat. Ann. § 15A-1340.23.

If the ethics committee finds a violation of ethics and elections occurred, it may issue a private
admonishment to a legislator, refer the matter to the Attorney General for criminal investigation and
prosecution, or refer the matter to the appropriate house for action, which may include censure and
expulsion. N.C. Gen. Stat. Ann. § 120-103.1.
: VT il 1 I ‘

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 27 of 38 PagelD: 44

STATE STATUTES

North Dakota Class

Class

C felonies:

Disclosure of confidential information provided to the government. N.D. Cent. Code Ann. §
12.1-13-01.

Illegal influence between legislators or between legislators and governor. N.D. Cent. Code
Ann. § 12.1-12-02.

Bribery. N.D. Cent. Code Ann. § 12.1-12-01.

Maximum penaity of 5 year imprisonment and a fine of $10,000. N.D. Cent. Code Ann. §
12.1-32-01.

A misdemeanors:

Public servant's prohibited interest in public contracts. N.D. Cent. Code Ann. § 12.1-13-03.
Speculating or wagering on official action or information. N.D. Cent. Code Ann. § 12.1-13-02.
Trading in special influence. N.D. Cent. Code Ann. § 12.1-12-05.

Trading in public office and political endorsement. N.D. Cent. Code Ann. § 12.1-12-04.
Unlawful compensation for assistance in government matters. N.D. Cent. Code Ann. § 12.1-
12-03.

Publication of false information in political advertisements. N.D. Cent. Code Ann. § 16.1-10-
04.

Any violation of the Corrupt Practices section of the chapter on Elections unless a penalty is
otherwise specified. N.D. Cent. Code Ann. § 16.1-10-08.

Maximum penalty of 360 days imprisonment and a fine of $3,000. N.D. Cent. Code Ann. §
12.1-32-01.

B misdemeanors:

Intentional violation of the provisions relating to statements of economic interests, which also
may result in the imposition of impeachment proceedings. N.D. Cent. Code Ann. § 16.1-09-
07.

Maximum penalty of 30 days imprisonment and a fine of $1,500. N.D. Cent. Code Ann. §
12.1-32-01.

Each house of the legislative assembly is empowered to punish, by imprisonment, as for contempt,
a person who is guilty of one or more of the following: knowingly arresting a member or officer of the
house or procuring such member or officer to be arrested in violation of the member or officer's
privilege from arrest; disorderly conduct in the immediate view of the house and directly tending to
interrupt its proceedings; refusing to attend and be examined as a witness either before the house,
any committee thereof, or before any person authorized to take testimony in legislative
proceedings; giving or offering a bribe to a member or attempting to menace by corrupt means. N_D.
Cent. Code Ann. § 54-03-17. All of the offenses mentioned in this paragraph are also class A
misdemeanors. N.D. Cent. Code Ann. § 54-03-18.
tot II ' :

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 28 of 38 PagelD: 45

STATE
Ohio

STATUTES

Third degree felonies:

Bribery. Ohio Rev. Code Ann. § 2921.02.

Intimidation by threat of harm to influence a public servant, party official, or others. Ohio Rev.
Code Ann. § 2921.03.

Theft in office, if the value is over $7,500, punishable by imprisonment fines plus restitution
and permanent disqualification from public office and employment. Ohio Rev. Code Ann. §
2921.41.

Punishable by a term of imprisonment of 9 to 36 months, (Ohio Rev. Code Ann. § 2929. 14)
and a fine of not more than $10,000. Ohio Rev. Code Ann. § 2929.18.

Fourth degree felonies:

Unlawful interest in a public contract. Ohio Rev. Code Ann. § 2921.42.

Theft in office, if the value is between $1,000 and $7,500, punishable by imprisonment fines
plus restitution and permanent disqualification from public office and employment. Ohio Rev.
Code Ann. § 2921.41.

Punishable by a term of imprisonment of 6 to 18 months, (Ohio Rev. Code Ann. § 2929.14)
and a fine of not more than $5,000. Ohio Rev. Code Ann. § 2929.18.

Fifth degree felonies:

Theft in office if the value is less than $1,000, punishable by imprisonment fines plus
restitution and permanent disqualification from public office and employment. Ohio Rev. Code
Ann. § 2921.41.

Punishable by a term of imprisonment of 6 to 12 months, (Ohio Rev. Code Ann. § 2929.14)
and a fine of not more than $5,000. Ohio Rev. Code Ann. § 2929.18.

First degree misdemeanors:

Soliciting or receiving improper compensation, which also shall result in disqualification from
public service for 7 years. Ohio Rev. Code Ann. § 2921.43.

Knowingly make a false statement in a required financial disclosure. Ohio Rev. Code Ann. §
102.02 & Ohio Rev. Code Ann. § 102.99.

Disclosure of certain information without consent. Ohio Rev. Code Ann. § 102.07 & Ohio Rev.
Code Ann. § 102.99.

Unauthorized compensation. Ohio Rev. Code Ann. § 102.04 & Ohio Rev. Code Ann. §
102.99.

Violation of revolving door bribery, honorarium, travel reimbursement, organization
membership, or gaming activity prohibitions. Ohio Rev. Code Ann. § 102.03 & Ohio Rev.
Code Ann. § 102.99.

Fine and term of imprisonment for misdemeanors are determined by multiple factors,
discussed at Ohio Rev. Code Ann. § 2929.22.

Fourth degree misdemeanors:

Knowingly fail to file a required disclosure statement. Ohio Rev. Code Ann. § 102.02 & Ohio
Rev. Code Ann. § 102.99.

Knowing acceptance of certain reimbursements, gifts, or hospitalities from a lobbyist. Ohio
Rev. Code Ann. § 102.031 & Ohio Rev. Code Ann. § 102.99.

Fine and term of imprisonment for misdemeanors are determined by multiple factors,
discussed at Ohio Rev. Code Ann. § 2929.22.
| ot i Hi 1 ,

Case 2:19-cv-08100-CCC-JBC Document1-1 Filed 03/07/19 Page 29 of 38 PagelD: 46

STATE STATUTES

 

Oklahoma Misdemeanors:

« — Violation of anti-nepotism restrictions, punishable by a fine of between $100 and $1,000 and
forfeiture of office. Okla. Stat. Ann. tit. 21, § 485.

Felonies:

» Bribery, punishable by permanent disqualification from public office and a term of
imprisonment between 10 years and 1 year, and a fine not to exceed $5,000. Okla. Stat. Ann.
tit. 21, § 382.

» | Member of the legislature soliciting employment with a state department or institution,
punishable by between $100 and $1,000 and a term of imprisonment between 1 and 5 years.
Okla. Stat. Ann. tit. 21, § 322.

» Soliciting bribes or trading votes, punishable by no more than 10 years and a fine of no more
than $5,000. Okla. Stat. Ann. tit. 21, § 309.

« Altering an engrossed copy of a bill, or altering a draft bill. Okla. Stat. Ann. tit. 21, § 307 &
Okla. Stat. Ann. tit. 21, § 306.

Under the campaign finance and financial disclosure act, late filing penalties are of $100 per day,
not to exceed a maximum of $1,000. Okla. Stat. Ann. tit. 70, § 2-119.

Oregon Class B felonies:

« Bribery. Or. Rev. Stat. Ann. § 162.025.

« Public investment fraud. Or. Rev. Stat. Ann. § 162.117.

« Maximum penalty of 10 years imprisonment. Or. Rev. Stat. Ann. § 161.605. Maximum fine of
$250,000. Or. Rev. Stat. Ann. § 161.625.

Class A misdemeanors:

» Official misconduct in the first degree. Or. Rev. Stat. Ann. § 162.415.
» — Punishable by sentence of imprisonment of up to 364 days. Or. Rev. Stat. Ann. § 161.615.
Fine not to exceed $6,250. Or. Rev. Stat. Ann. § 161.635.

Class B misdemeanors:

« Misuse of confidential information. Or. Rev. Stat. Ann. § 162.425.
»  Punishable by sentence of imprisonment of up to 6 months. Or. Rev. Stat. Ann. § 161.615.
Fine not to exceed $2,500. Or. Rev. Stat. Ann. § 161.635.

Class C misdemeanors:

» Official misconduct in the second degree. Or. Rev. Stat. Ann. § 162.405.
»  Punishable by sentence of imprisonment of up to 30 days. Or. Rev. Stat. Ann. § 161.615.
Fine not to exceed $1,250. Or. Rev. Stat. Ann. § 161.635.

The Oregon Government Ethics Commission may impose civil penalties for violations of the
governmental ethics rules not to exceed $5,000 for a violation relating to required filings, $25,000
for violating revolving door prohibitions, or $10,000 for others. Or. Rev. Stat. Ann. § 244.040.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19

Page 30 of 38 PagelD: 47

STATE STATUTES

Pennsylvania Third degree felonies:

Bribery. 18 Pa. Stat. and Cons. Stat. Ann. § 4701.
Punishable by maximum fine of $15,000. 18 Pa. Stat. and Cons. Stat. Ann. § 1101. Sentence
of imprisonment not to exceed 7 years. 18 Pa. Stat. and Cons. Stat. Ann. § 1103.

Second degree misdemeanors:

Threats and other improper influence in official and political matters, unless the actor
threatened to commit a crime or made a threat with intent to influence a judicial or
administrative proceeding. 18 Pa. Stat. and Cons. Stat. Ann. § 4702.

Retaliation for past official action. 18 Pa. Stat. and Cons. Stat. Ann. § 4703.

False swearing in official matters. 18 Pa. Stat. and Cons. Stat. Ann. § 4903.

Punishable by fine of up to $5,000. 18 Pa. Stat. and Cons. Stat. Ann. § 1101. Sentence of
imprisonment not to exceed two years. 18 Pa. Stat. and Cons. Stat. Ann. § 1104.

Third degree misdemeanors:

Threats and other improper influence in official and political matters, if the actor threatened to
commit a crime or made a threat with intent to influence a judicial or administrative
proceeding. 18 Pa. Stat. and Cons. Stat. Ann. § 4702.

Punishable by fine of up to $2,500. 18 Pa. Stat. and Cons. Stat. Ann. § 1101. Sentence of
imprisonment not to exceed 1 year. 18 Pa. Stat. and Cons. Stat. Ann. § 1104.

Any person who pleads nolo contendere or guilty, or is convicted of extortion, embezzlement,
bribery, malfeasance or misfeasance in office, or fraudulent conversion of public moneys or
property, or for any misdemeanor in office, shall forfeit his office. 65 Pa. Stat. Ann. § 121.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19

Page 31 of 38 PagelD: 48

STATE STATUTES

Puerto Rico Second degree felonies:

Bribery. 33 L.PR.A § 4890.

Embezzlement of public funds that exceeds $50,000. 33 L.P.R.A § 4895.

Punishable by imprisonment between 8 and 15 years. 33 LPR.A. § 4694. Fine equal to 8%
person's annual income. 33 LP.R.A § 4712.

Third degree felonies:

Unlawful enrichment, if pursued and obtained the benefit. 33 L.PR.A § 4881.

Unjust enrichment. 33 L.P.R.A § 4882.

Negotiations incompatible with the discharge of public office, if attempted and obtained. 33
LPRA § 4884.

Retaining property of an office after leaving office, and the property is damaged. 33 L.P.R.A
§ 4887.

Bribery. 33 L.P.R.A § 4890.

Embezzlement of public funds. 33 L.PR.A § 4895.

Punishable by imprisonment between 3 and 8 years. 33 L.PR.A § 4694. Fine equal to 6%
person's annual income. 33 L.P.R.A § 4712.

Fourth degree felonies:

Unlawful enrichment, if pursued but not obtained the benefit. 33 LPR.A § 4881.

Unlawful benefit from public office. 33 L PR.A § 4883.

Negotiations incompatible with the discharge of public office, if attempted but not obtained. 33
L.P.R.A § 4884.

Retaining property of an office after leaving office. 33 L.PR.A § 4887.

Alteration or mutilation of property, including documents, under the control of a public officer
or employee. 33 L.PR.A § 4888.

Omission in the performance of duty resulting in a loss of public funds or damages to public
property if the loss is over $10,000. 33 LPR.A § 4893.

Negligence in the performance of duty if damages to public property exceed $10,000, plus
restitution. 33 L PRA § 4894,

Possession and unlawful use of tax information, receipts and payment vouchers. 33 LP.R.A
§ 4898.

Punishable by imprisonment between 6 months and 3 years. 33 L.PR.A § 4694. Fine equal
to 4% person's annual income. 33 L.P.R.A. § 4712.

Misdemeanors:

Omission in the performance of duty resulting in a loss of public funds or damages to public
property. 33 L.P.R.A § 4893.

Negligence in the performance of duty if damages to public property do not exceed $10,000,
plus restitution. 33 LP.R.A § 4894.

Refusal to answer or furnish fiscal! information. 33 L.PPR.A § 4896.

Punishable by imprisonment of maximum 90 days. 33 L.P.R.A § 4694. Fine equal to 2%
person's annual income. 33 L.P.R.A § 4712.

Violations of the Code of Ethics are punishable by up to 3 times the damage caused to the public
treasury, and may be disqualified by a term of 10 years from any contract with an executive agency
of Puerto Rico, in addition to other penalties. 3 L.P.R.A § 1760.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 32 of 38 PagelD: 49

STATE STATUTES

Rhode Island Bribery, punishable by a fine of between $5,000 and $50,000, or 3 times the value of the bribe, or
imprisonment of no more than 20 years. 11 R.I. Gen. Laws Ann. § 11-7-5. Embezzlement and
fraudulent conversion, punishable no more than $50,000 or 3 times the value embezzled or
converted, and imprisonment for no more than 20 years, unless less than $100 embezzled, in which
case max penalty is $1,000 and imprisonment of no more than 1 year. 11 R.I. Gen. Laws Ann. § 11-
41-3. Extortion by a public official, punishable by maximum 15 years imprisonment and $25,000 fine.
11 R.j. Gen. Laws Ann. § 11-42-1.1.

 

Threats to public officials is a felony, punishable by maximum 5 years imprisonment and a fine of
$5,000. 11 R.I. Gen. Laws Ann. § 11-42-4.

Knowing and willful violations of the Code of Ethics are punishable by civil penalties, and constitute
a misdemeanor punishable by a fine of not more than $1,000 and imprisonment not to exceed 1
year. 36 R.I. Gen. Laws Ann. § 36-14-19.

South Carolina Offering, giving, soliciting, or receiving anything of value to influence action of a public employee,
member or official is a penalty punishable by imprisonment of no more than 10 years and a fine of
no more than $10,000. S.C. Code Ann. § 8-13-705. Use or disclosure of confidential information by
a public official, member, or employee for financial gain punishable by a maximum fine of $5,000 and
5 years imprisonment. S.C. Code Ann. § 8-13-725. Dual employment violation punishable by civil
penalty of $50 per day. S.C. Code Ann. § 8-13-735.

Violations of ethics standards all subject to restitution and reprimand by the State Ethics
Commission. S.C. Code Ann. § 8-13-780. Technical violations of disclosure requirements
punishable by a penalty not to exceed $50. S.C. Code Ann. § 8-13-1170. Late filing or failure to file
a report or statement as required punishable by civil penalties including a fine of $100 if the
statement or report is not filed within 5 days of a deadline, and a fine of $10 per day for the first ten
days after notice of the delinquency is given, and $100 each additional day up to a maximum of
$5,000. After the maximum civil penalty has been reached and the report is still delinquent, first
offense is a misdemeanor punishable by maximum $500 and imprisonment of 30 days. For a
second offense, misdemeanor punishable by between $2,500 and $5,000 and imprisonment of
minimum 30 days. For a third or subsequent offense, misdemeanor crime punishable by fine of no
more than $5,000 and imprisonment not to exceed 1 year. S.C. Code Ann. § 8-13-1510.

Other violations of the ethics chapter where penalties are not specified are punishable as
misdemeanors, with a fine of no more than $5,000 and 1 year imprisonment. S.C. Code Ann. § 8-
13-1520.
( : tot II ul ! ‘

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 33 of 38 PagelD: 50

STATE STATUTES

South Dakota Class 4 felonies:

» — Bribery, whether giving, receiving, or soliciting. S.D. Codified Laws § 22-12A-5 & S.D.
Codified Laws § 22-12A-4 & S.D. Codified Laws § 22-12A-7.
«= Maximum penalty of 10 years imprisonment and a $20,000 fine. S$.D. Codified Laws § 22-6-1.

Class 6 felonies:
» Fraudulent alteration of a bill or resolution before or after passage. S.D. Codified Laws § 22-

12A-17 & S.D. Codified Laws § 22-12A-18.
» Maximum penalty of 2 years imprisonment and a $4,000 fine. $.D. Codified Laws § 22-6-1.

Class 1 misdemeanors:

« — Consideration for appointment to or performance of duties of public office. $.D. Codified
Laws § 22-12A-1 & S.D. Codified Laws § 22-12A-2.

» — Solicitation of unauthorized fee for doing an official act. S.D. Codified Laws § 22-12A-8.

» — Solicitation of compensation for omission of an official duty. $.D. Codified Laws § 22-12A-9.

» Maximum penalty of 1 year imprisonment and a $2,000 fine. S.D. Codified Laws § 22-6-2.

Class 2 misdemeanors:

« — \mproper interest in a public contract. S.D. Codified Laws § 3-16-7.
« Maximum penalty of 30 days imprisonment and a $500 fine. S.D. Codified Laws § 22-6-2.

Tennessee Class B felonies:

» Bribery, which results in removal and permanent disqualification from public office. Tenn.
Code Ann. § 39-16-102 & Tenn. Code Ann. § 39-16-103.

Class C felonies:

« — Buying and selling offices. Tenn. Code Ann. § 39-16-1085.

Class E felonies:

» —_ Unlawful compensation for official duties. Tenn. Code Ann. § 39-16-104.
. Certain kinds of official misconduct, which results in removal from office. Tenn. Code Ann. §
39-16-402 & Tenn. Code Ann. § 39-16-404.

Class A misdemeanors:

» Certain kinds of official misconduct, which results in removal from office. Tenn. Code Ann. §
39-16-402 & Tenn. Code Ann. § 39-16-404.

Class B misdemeanor:

. Misuse of official information, which results in removal from office. Tenn. Code Ann. § 39-16-
404.
Case 2:19-cv-08100-CCC-JBC Docume

nt 1-1 Filed 03/07/19 Page 34 of 38 PagelD: 51

STATE STATUTES

Texas Second degree felonies:

» Bribery. Tex. Penal Code Ann. § 36.02.
« Punishable by imprisonment between 20 and 2 years and fine of no more than $10,000. Tex.
Penal Code Ann. § 12.33.

Class A misdemeanors:

s — Improper influence. Tex. Penal Code Ann. § 36.04.

» Acceptance of honorarium. Tex. Penal Code Ann. § 36.07.

» — Gift to a public servant by person subject to his or her jurisdiction. Tex. Penal Code Ann. §
36.08.

«  Punishable by maximum fine of $4,000 and 1 year imprisonment. Tex. Penal Code Ann. §
12.21.

Class B misdemeanors:

« Knowingly and willfully failing to file a financial statement. Tex. Gov't Code Ann. § 572.034.
« — Punishable by maximum fine of $2,000 and 180 days imprisonment. Tex. Penal Code Ann. §
12.22.

Class C misdemeanors:

» Misuse of official information. Tex. Penal Code Ann. § 39.06.
« Punishable by maximum fine of $500. Tex. Penal Code Ann. § 12.23.

Civil penalties: A violation of nepotism restrictions is a misdemeanor punishable by a fine of
between $100 and $1,000 (Tex. Gov't Code Ann. § 573.084), and removal from his or her position.
Tex. Gov't Code Ann. § 573.081. Late financia! disclosure statements subject to civil penalty of
$500. If more than 30 days late, commission issues a warning. 10 days after that, a civil penalty
may be issued of up to $10,000. Tex. Gov't Code Ann. § 572.033. Frivolous or bad-faith ethics
complaints for a maximum of $10,000 civil penalty. Tex. Gov't Code Ann. § 571.176. Delay in
complying or violation of a commission order, punishable by a civil penalty of $5,000 maximum, or
triple the amount at issue, whichever is more. Tex. Gov't Code Ann. § 571.173.
Case 2:19-cv-08100-CCC-JBC Document1-1 Filed 03/07/19 Page 35 of 38 PagelD: 52

STATE
Utah

Vermont

STATUTES

Second degree felonies:

Receiving or soliciting a bribe if the value of the bribe is over $1,000. Utah Code Ann. § 76-8-
105.

Misuse of public money, if more than $5,000. Utah Code Ann. § 76-8-402.

Misuse of public funds also results in disqualification to hold public office. Utah Code Ann. §
76-8-404.

Violations of the Public Officers’ and Employees Ethics Act, if the value of the compensation,
conflict of interest, or assistance exceeds $1,000. Utah Code Ann. § 67-16-12.

Punishable by term of imprisonment between 1 year ad 15 years. Utah Code Ann. § 76-3-
203.

Third degree felonies:

Fraudulent alteration of an enrolled copy of any bill or resolution. Utah Code Ann. § 76-8-108.
Alteration of proposed legislative bill or resolution. Utah Code Ann. § 76-8-107.

Receiving or soliciting a bribe if the value of the bribe is $1,000 or less. Utah Code Ann. §
76-8-105.

Misuse of public money, if $5,000 or less. Utah Code Ann. § 76-8-402. Misuse of public funds
also results in disqualification to hold public office. Utah Code Ann. § 76-8-404.

Violations of the Public Officers' and Employees Ethics Act, if value of the compensation,
conflict of interest, or assistance is between $250 and $1,000. Utah Code Ann. § 67-16-12.
Punishable by term of imprisonment not to exceed 5 years. Utah Code Ann. § 76-3-203.

A misdemeanors:

Threats to influence official or political action. Utah Code Ann. § 76-8-104.

Official misconduct based on inside (official) information. Utah Code Ann. § 76-8-202.
Violations of the Public Officers’ and Employees Ethics Act if the value of the compensation,
conflict of interest, or assistance is between $100 and $250. Utah Code Ann. § 67-16-12.
Punishable by term of imprisonment not to exceed 1 year. Utah Code Ann. § 76-3-204.

B misdemeanors:

Bribery for endorsement of a person as a public servant. Utah Code Ann. § 76-8-106.
Unofficial misconduct. Utah Code Ann. § 76-8-203.

Official misconduct based on unauthorized acts or failure of duty. Utah Code Ann. § 76-8-201.
Violations of the Public Officers' and Employees Ethics Act if the value of the compensation,
conflict of interest, or assistance is $100 or less. Utah Code Ann. § 67-16-12.

Failure to file required financial disclosures. Utah Code Ann. § 20A-11-1605.

Punishable by term of imprisonment not to exceed 6 months. Utah Code Ann. § 76-3-204.

Violations of the Public Officers' and Employees Ethics Act may be punishable by dismissal from
employment or removal from office. Utah Code Ann. § 67-16-12.

Public officers or employees accepting bribes, if less than $500 in value, imprisonment of not more
than 2 years and a fine of no more than $5,000, or both. If $500 or more, punishable by not more
than 10 years imprisonment and no more than $10,000 fine. Vt. Stat. Ann. tit. 13, § 1102.

Neglect of duty by public officers punishable by maximum 1 year and $1,000 fine. Vt. Stat. Ann. tit.
13, § 3006.
i ot II ' (i

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 36 of 38 PagelD: 53

STATE STATUTES

Virginia Class 4 felonies:

» Embezzlement by officers. Va. Code Ann. § 18.2-112.
» Acceptance of a bribe. Va. Code Ann. § 18.2-439.

Any knowing violation of the General Assembly Conflicts of Interest Act is a class 1 misdemeanor,
(Va. Code Ann. § 30-123) and shail be punishable by civil penalties, including $250 for failure to
timely file disclosure requirements. Va. Code Ann. § 30-126. Note, however, that enforcement
provisions relating to campaign statements or reports are subject to Va. Code Ann. § 24.2-953.

Virgin Islands Embezzlement or falsification of public accounts, punishable by a fine of not more than $10,000 or
imprisonment of not more than 10 years, or both, and permanent disqualification from holding any
public office. 14 V.I.C. § 1662. Disclosure of confidential trade secrets (aka improper use of
confidential information gained through public office or position) is punishable by a fine of no more
than $1,000 and 1 year imprisonment, and removal from employment, if an employee of the
Government of the Virgin Islands. 14 V.ILC. § 1665.

Knowingly violating conflict of interest provisions is a public offense punishable by between 1 and 5
years or by a fine of no more than $5,000, or a sum equal to any direct monetary gain derived in
connection with such violation whichever is greater. 3 V.I.C. § 1108.

Washington Violations of campaign disclosure rules punishable by civil penalties not to exceed $10,000 for each
violation, or three times the amount of a contribution illegally made or accepted, whichever is
greater. A false or forged document that is filed, with actual malice, is a class C felony. Wash. Rev.
Code Ann. § 42.17A.750.

Class B felonies:

» Misappropriation and falsification of accounts. Wash. Rev. Code Ann. § 42.20.070.

« Bribery. Wash. Rev. Code Ann. § 9A.68.010.

=» Maximum penalties include 10 years imprisonment and a fine of $20,000. Wash. Rev. Code
Ann. § 9A.20.021.

Class C felonies:

» Requesting unlawful compensation. Wash. Rev. Code Ann. § 9A.68.020.

Trading in public office. Wash. Rev. Code Ann. § 9A.68.040.

« Trading in special influence. Wash. Rev. Code Ann. § 9A.68.050.

» Maximum penalties include 5 years imprisonment and fine of $10,000. Wash. Rev. Code Ann.
§ 9A.20.021.

Gross misdemeanors:

=» Delegating powers for profit. Wash. Rev. Code Ann. § 42.20.020.

« Intrusion into and refusal to surrender public office. Wash. Rev. Code Ann. § 42.20.030.

« False or misleading statement in any official report or statement. Wash. Rev. Code Ann. §
42.20.040.

» Willful disobeying any provision of law regulating official conduct other than those specified.
Wash. Rev. Code Ann. § 42.20.080.

« Maximum penalties include 364 days imprisonment and $5,000 fine. Wash. Rev. Code Ann. §
9A.20.021.
' ot Hl ;

Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 37 of 38 PagelD: 54

STATE STATUTES

 

West Virginia Bribery is a felony, punishable by imprisonment not less than 1 nor more than 10 years, and a fine
of not exceeding $50,000. Also results in permanent disqualification from office. Unlawful rewarding
of past behavior is a misdemeanor, punishable by between 3 months and 1 year imprisonment and a
fine of no more than $5,000, or both. Threats in official and political matters is a misdemeanor,
punishable by between 3 months and 1 year imprisonment and a fine of no more than $5,000, or
both. Receiving prohibited gifts or gratuities, and trading in public office are both misdemeanors
punishable by between 1 year and 3 months in jail and a fine of between $50 and $1,000, or both.
W. Va. Code Ann. § 61-5A-9.

Misuse of confidential information, prohibited representation, and practicing before a board, agency,
commission or department shall constitute a misdemeanor punishable by imprisonment up to 6
months and a fine of up to $1,000. Knowingly filing a materially false statement or willfully
concealing a material fact in filing the statement is guilty of a misdemeanor and shall be fined no
more than $1,000 and imprisoned for no more than 1 year. Knowingly failing or refusing to file a
financial statement as required is guilty of a misdemeanor, punishable by a fine of between $100
and $1,000. Willful and knowing disclosure of information made confidential is subject to
administrative sanction. Giving false or misleading material information to the commission or
inducing another to do so is subject to administrative sanction. W. Va. Code Ann. § 6B-2-10.

 

Wisconsin Class H felonies:

» Bribery. Wis. Stat. Ann. § 946.10.

» Misconduct in public office. Wis. Stat. Ann. § 946.12.

« Maximum penalties are a fine of $25,000 and 6 years imprisonment. Wis. Stat. Ann. §
939.50.

Class | felonies:

« Special privileges from public utilities. Wis. Stat. Ann. § 946.11.

» Private interest in a public contract. Wis. Stat. Ann. § 946.13.

» Purchasing claims at less than full value. Wis. Stat. Ann. § 946.14.

» Promising to use or withhold from using official influence or vote for any thing of value. Wis.
Stat. Ann. § 19.58 & Wis. Stat. Ann. § 19.45 & Wis. Stat. Ann. § 19.59.

» Maximum penalties are a fine of $10,000 and 3 years 6 months imprisonment. Wis. Stat. Ann.
§ 939.50.

Class A misdemeanors:

« — Using corrupt means to influence legislation. Wis. Stat. Ann. § 946.17.
« Maximum penalties are a fine of $10,000 and 9 months imprisonment. Wis. Stat. Ann. §
939.51.

Violators of the Code of Ethics for Public Officials and Empioyees are subject to civil penalties of up
to $500, or not more than $5,000, depending upon the violation. Wis. Stat. Ann. § 19.579. In
addition, criminal penalties for violating the Code include fines of between $100 and $5,000 or
imprisonment of up to 1 year, or both. Wis. Stat. Ann. § 19.58. Intentional unauthorized release of
records or information is subject to a fine of not more than $10,000 or imprisonment of not more
than 9 months, or both. Wis. Stat. Ann. § 19.58.
Case 2:19-cv-08100-CCC-JBC Document 1-1 Filed 03/07/19 Page 38 of 38 PagelD: 55

'

STATE STATUTES

 

Wyoming Bribery is punishable by imprisonment for not more than 10 years, a fine of not more than $5,000,
or both. Wyo. Stat. Ann. § 6-5-102. Demanding a kickback is a felony, punishable by no more than 3
years imprisonment and a fine of no more than $5,000. Wyo. Stat. Ann. § 6-5-117. Violation of
conflict of interest prohibitions relating to public investments is a misdemeanor punishable by no
more than 6 months imprisonment, a fine of no more than $750, or both. Wyo. Stat. Ann. § 6-5-118.
Violation of conflict of interest prohibitions relating to any contract or appointment is a misdemeanor
punishable by a fine of no more than $5,000. Wyo. Stat. Ann. § 6-5-106. An elected or appointed
public officer prematurely acting in an official capacity is a misdemeanor punishable by $1,000
maximum fine. Wyo. Stat. Ann. § 6-5-116. Wrongful appropriation of public property is a
misdemeanor punishable for not more than 1 year, fine of not more than $1,000, or both. Wyo. Stat.
Ann. § 6-5-110. Official misconduct is a misdemeanor punishable by a fine of no more than $5,000,
if he or she obtains a benefit or maliciously causes harm to another, but if not, subject to a fine of
no more than $750. Wyo. Stat. Ann. § 6-5-107. Soliciting unlawful compensation is a felony
punishable by imprisonment for no more than 10 years, a fine of not more than $5,000, or both.
Wyo. Stat. Ann. § 6-5-104. Compensation for past official behavior is a felony punishable by
imprisonment for no more than 10 years, a fine of no more than $5,000, or both. Wyo. Stat. Ann. §
6-5-103.

Criminal violations described above may result in removal from office after judgment of conviction.
Wyo. Stat. Ann. § 6-5-113.

   

 
